Per Curiam. Counsel for appellant Joe Louis Dansby, who is Eugene D. Bramblett, moves for an additional period of time in which to file appellant’s brief in a case where Williams received a sentence of death and where a final extension had previously been granted. In reviewing the history of this case, we note where we granted counsel’s motion for extensions of time to file appellant’s brief on January 20, 1998; April 22, 1998; and May 20, 1998. The last extension was described as a “final extension,” and the brief was due on July 19, 1998. The pending motion before this court is for an extension of time to August 18, 1998. Appellant tendered his brief to this court on that date. We direct the clerk of this court to file appellant’s brief.  Because counsel has failed to meet the deadline under a final extension for filing appellant’s brief, he is ordered to appear before this court at 9:00 a.m. on October 1, 1998, and show cause why he should not be held in contempt.